Citation Nr: 1635121	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-27 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).





ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel







INTRODUCTION

The Veteran served on active duty from October 1986 to November 1990 and from February 17, 1991 to March 22, 1991.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2013 rating decision, by the Winston -Salem, North Carolina RO, which granted service connection for PTSD and assigned a 30 percent rating, effective April 22, 2009.  The Veteran perfected a timely appeal of the decision.  By a rating action in March 2014, the RO confirmed the 30 percent rating for the Veteran's PTSD.  

The Board also notes that, of record is a May 2014 rating decision, titled as a proposal to reduce the rating for the service-connected PTSD from 30 percent to 0 percent.  It refers to "[a]ll evidence in the veteran's claims folder" and the reasons for the decision is stated as "[p]lease see SOC."  Also noted is that the May 2014 statement of the case (SOC) is an internally inconsistent and confusing document.  Significantly, while it indicated that the rating should be reduced to 0 percent, after listing the symptoms of the 30 percent rating, stated that the Veteran's disability approximates the criteria for a 30 percent rating.  Regardless, as that reduction has not been effectuated, the issue of entitlement to an initial disability rating higher than 30 percent for PTSD is the proper issue before the Board.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by ongoing symptoms of depression, sleep impairment, recurrent nightmares, anxiety, irritability, hypervigilance, outbursts of anger, and social isolation; his psychiatric symptoms result in disability no worse than that causing occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  
 
2.  The Veteran's PTSD does not cause occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more frequently than once per week; difficulty in understanding complex commands; impairment of long-term memory; impaired judgment; impaired abstract thinking; and difficulty in establishing effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21,4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in May 2009, July 2009, October 2009, and August 2012.  An additional notice letter was sent in January 2014.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim decided herein has been obtained and associated with the claims file, and he has not identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are, when considered collectively, adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  


II.  Factual background.

The Veteran served on active duty from October 1986 to November 1990 and from February 17, 1991 to March 22, 1991.  His DD Form 214 indicates that his military operations specialty was rifleman.  The military records show that the Veteran was deployed to Panama from July 1988 to October 1988 as part of Joint Task Force Panama in support of security and defense of United States Citizens and the Panama Canal.  His service personnel records denote participation in "operations in the Republic of Panama while attached to COMMARFOR Panama."  

The Veteran's application for service connection for PTSD (VA Form 21-526) was received in April 2009.  Submitted in support of the claim were VA progress notes dated from December 2006 to April 2009.  The records indicate that the Veteran was seen at a VA clinic in July 2007 with complaints of flashbacks and nightmares; it was noted that he had no prior psychiatric history.  The Veteran reported that he had had flashbacks and nightmares since leaving the military; he noted that they bothered him most when he first got out, but seemed to have gotten better for several years.  He noted that the symptoms have been getting progressively worse over the past couple of years.  He also reported symptoms of avoidance and hyperarousal.  The Veteran reported being easily irritated, with frequent mood swings.  He denied suicidal ideation.  The Veteran also reported that he had gotten into physical altercation, but his last fight was a year and a half ago.  On mental status examination, it was noted that the Veteran appeared calm.  His mood was angry, affected mildly constricted.  Thought process was linear.  He denied any suicidal ideation, plan or intent.  He also denied any auditory or visual hallucinations.  The examiner stated that the Veterans symptoms were consistent with chronic PTSD.  The diagnosis was chronic PTSD, and he was assigned a GAF score of 55; it was noted that the symptoms were making it difficult to work.  When seen in April 2008, it was noted that the Veteran was still experiencing significant PTSD symptoms including irritable mood, poor concentration, frequent flashbacks, nightmares, hypervigilance, avoidance of news related to the war, and constantly looking out for potential danger.  It was noted that the Veteran was also at times missing work because of feeling overwhelmed and psychologically distressed.  The pertinent diagnosis was chronic PTSD, severe; he was assigned a GAF score of 35.  

In a statement in support of claim, dated in June 2009, the Veteran reported that he suffered from nightmares about his time spent in the jungle in Panama during service.  

Received in October 2009 were VA progress notes dated from June 2006 to September 2009.  The Veteran was seen at the mental health clinic in September 2009.  At that time, he reported having a lot of anger, intrusive memories, and flashbacks; he also reported avoidance and social isolation.  The Veteran reported that he was "just hanging in there at work."  It was also noted that the Veteran had been incarcerated on several occasions because of his anger issues and had had a prior marriage and 6 children from 3 different women.  It was noted that the Veteran's psychiatric symptoms were getting worse; he noted that he was experiencing marital stress because of psychiatric symptoms, especially sleep and irritability issues.  The diagnosis was chronic PTSD.  

The Veteran was afforded a VA examination in September 2012.  At that time, the Veteran described a history of depression and anxiety which he attributed to exposure to combat experiences encountered during his deployment to Panama in 1988.  The Veteran also reported problems with disrupted sleep with early and middle insomnia due to rumination, paranoia/safety scanning behaviors and nightmares.  He also reported problems with intrusive thoughts and memories of his combat experiences.  The Veteran indicated that he had difficulty concentrating, and he expressed significant concerns regarding irritability and increased violent behavior.  The Veteran reported feeling socially isolated.  He acknowledged having passing suicidal thoughts.  He denied any homicidal ideation, plans or intent.  It was noted that the Veteran had had multiple arrests for assault and violent behavior and at least one incarceration for domestic violence.  

The September 2012 examiner indicated that, from a list essentially corresponding to the various ratings from 0 to 100 percent, that the Veteran's level of occupational and social impairment with regard to all mental diagnoses was "no mental disorder diagnosis."  In a section containing a list of symptoms that apply to the Veteran's diagnoses the examiner checked the following:   depressed mood, anxiety, suspiciousness, flattened affect, circumstantial, circumlocutory or stereotyped speech, impaired judgment, disturbances of motivation and mood, inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  

The examiner explained the findings in the following manner:

Symptoms checked above represent reported symptoms and those identified through complete review of record/treatment history.  However, as indicated above, no reliable diagnosis or GAF score can be provided for this evaluation as a result of the veteran's pattern of responses that rendered objective psychological testing invalid d/t inconsistencies in responding and a pattern of responding that suggests significant concerns regarding exaggeration of symptoms to present in an overly negative fashion.

The examiner stated that, while the Veteran had a history of diagnosis of PTSD and depression, and described symptoms of moderate to severe emotional distress associated these diagnoses which are at least as likely as not associated with the claimed stressor, accurate Axis I or Axis II diagnoses could not be provided based on findings from the present evaluation.   The examiner further stated that the Veteran's profile on objective psychological testing suggests that he exaggerated his report of symptoms/experiences in attempt to present a level of distress/pathology than likely exists; therefore, a reliable determination of symptom expression and related distress/impairment could not be reliably determined at this time.  Accordingly, a current GAF score cannot be reliably provided based on the findings of the current evaluation without resorting to mere speculation.  

Received in December 2012 were VA progress notes dated from July 2007 to October 2010 which show that the Veteran received ongoing evaluation for his psychiatric disorder.  

The Veteran was afforded another VA examination in March 2013.  The Veteran indicated that he was currently living with a friend; however, he was unable to say how long he had been living with this friend.  He described their relationship as "alright," but noted that he kept to himself.  The Veteran indicated that he and his second wife were separated; he didn't recall how long they had been separated, but noted that he had not seen her since she left the marriage.  The Veteran reported that he didn't want to have friend because he couldn't trust them.  The Veteran indicated that he was currently not working; he reported doing some odd jobs in 2012 for his family, doing yard work and picking up trash for income.  The Veteran indicated that he was unable to recall when he last worked; however, it was noted that the records indicate that he quit the job due to a conflict with the supervisor.  The examiner noted that the Veteran has reported classic PTSD symptoms to his current psychiatry provider and to the examiner that saw him six month ago; it was also noted that the Veteran has been in Durham VAMC groups in the past but felt that he got worse in the groups.  The examiner stated that, given his guardedness, behavioral observations, a review of his past psychological testing conducted six months ago, and a result of the SIRS-2, it was not possible to make a determination of a DSM-IV-TR AXIS I or Axis II diagnosis for this Veteran at this time.  The examiner further stated that the current mental health C&P examination was consistent with the previous examination.  The examiner further stated that there was significant concern about inaccurate self-reporting by the Veteran and an attempt to present himself with having mental health symptoms that would not be reported by individuals with genuine mental health diagnoses.  That being said, the examiner explained, individuals with inaccurate self-report of symptoms may very well have mental health symptoms that are clinically significant and distressing.  The examiner went on to explain that, unfortunately based on testing results and the inaccuracy of the Veteran's report, it was not possible to ascertain without undue speculation a DSM-IV-TR diagnosis at this time.  The examiner further stated that it was not possible to determine the type or severity of symptoms the Veteran was currently experiencing.  Finally it was not possible to determine his current level of functioning at this time and no GAF score could be given.  

Another VA examination was conducted in March 2014.  At that time, the examiner stated that the Veteran's score on objective measures of symptom presentation indicates inaccurate and inconsistent self-reporting of symptoms.  The examiner stated that this was consistent with results from previous mental health compensation and pension evaluations in September 2012 and March 2013, in which the Veteran appeared to exaggerate and/or feign mental health symptoms.  The examiner further noted that inconsistencies between the Veteran's report at various points during this evaluation (e.g. having no contact with family but living with a cousin and obtaining transportation to the evaluation from his brother) as well as inconsistencies between his self-report of symptoms and observation of symptoms by the psychometrician (e.g. reporting feeling numb to this examiner and being observed smiling and laughing with others in the waiting room; being aware of time and situation with the psychometrician and being unaware of time and situation with this examiner) call into question the accuracy of the Veteran's report and indicate discrepancy between his self-report and objective findings.  The examiner noted that the Veteran was generally compliant with this evaluation, although he became irritated by the number of questions and provided inaccurate/inconsistent information.  The examiner stated that, due to his inaccurate self-report, a diagnosis of a personality disorder cannot be ruled in or out at this time.  

The examiner concluded that, overall, the Veteran's presentation during this evaluation indicates inaccurate self-report and is consistent with malingering.  The examiner stated that, while individuals who present with inaccurate self-report of symptoms may very well have mental health symptoms that are clinically significant and distressing, it appeared that the Veteran has consistently embellished/feigned his symptoms at each one of his previous mental health C&P examinations - thus calling into question the overall veracity of his claim.  Unfortunately, based on his regular presentation at the VA for mental health treatment, taken with the extensive inaccuracy of his report and clear evidence of feigning/embellishment, as well as his tendency to endorse symptoms quite discrepant from those of PTSD, it was not possible to ascertain without undue speculation the type or severity of symptoms the Veteran truly was experiencing at the present time.  Further, it was not possible to determine his current level of functioning at this time.  The examiner also noted that, while he used the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), in arriving at this diagnosis, it was his opinion that the Veteran would also meet the criteria for malingering under the classification system of the DSM-IV-TR.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A disability may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran's PTSD has been assigned a 30 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  According to this Code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation encompasses disability manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

After a careful review of the evidence of record the Board finds that an evaluation in excess of 30 percent for PTSD is not warranted.  PTSD does not result in more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board notes that the evidence does not show circumstantial, circumlocutory, or stereotyped speech.  There was no obsessive/ritualistic behavior.  There was no reported flight of ideas or loosening of associations. In addition, there is no evidence of panic attacks more than once a week. While the Veteran indicated that he had problems with emotional outbursts and has difficulty relating to people, the record indicates that he was currently living with a cousin and was driven to the current examination by his brother.  In addition, while the Veteran's mood was noted to be angry and feeling numb, he was observed smiling and laughing with others in the waiting room at the recent examination.  Moreover, the examiner noted that the Veteran was generally compliant with the evaluation.  While he has reported intrusive thoughts, he denied any hallucinations and suicidal or homicidal thoughts.  No impairment of thought process was reported.  Furthermore, at all the examinations the Veteran was noted to be fully oriented.  Therefore, the Veteran's service-connected PTSD is properly evaluated as 30 percent disabling.  38 C.F.R. § 4.130, DC 9411.  

In this regard, the Board finds that the objective evidence of record does not reflect a level of impairment that warrants 50 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The Veteran is not shown to exhibit occupational and social impairment with reduced reliability and productivity due to his symptomatology.  

The Board has not ignored the symptom list in the 2012 examination report.  On its face, the list suggests that a rating higher than 30 percent is warranted.  However, the explanation of that list, together with later examination reports, leads the Board to the conclusion that the list is not an accurate assessment of the Veteran's symptoms.  Rather, the evidence of record establishes that an accurate assessment is that the Veteran's thoughts are coherent and rational, his memory was within normal range, he was oriented, and he had no hallucinations or paranoid delusions and he does not have the symptoms or the level of impairment that approximates the criteria for a rating higher than the 30 percent rating already assigned.  

To adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected PTSD, the Board must also analyze the veteran's GAF scores, in addition to the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV [Diagnostic and Statistical Manual of Mental Disorders, 4th ed.].  

The record indicates that the Veteran was assigned a GAF score of 55 in July 2007.  A GAF of 55 reflects only a moderate level of PTSD symptoms, which is consistent with the 30 percent rating assigned.  The Board acknowledges that the Veteran was assigned a GAF score of 35 during a clinical visit in April 2008; however, for reasons set forth above, the Board does not find the GAF score reflective of the severity of the Veteran's PTSD.  

For these reasons, the Board finds that preponderance of the evidence is against assigning a rating higher than 30 percent for any part of the appeal period.  

The Board has not neglected to consider whether an extraschedular rating, under 38 C.F.R. § 3.321(b) is warranted for the Veteran's PTSD for any period on appeal. The criteria for rating PTSD include the symptoms that the Veteran has been found to have.  Although the Veteran has not been found to have symptoms that are not listed in the schedular criteria, the Board has also been aware, in reviewing the evidence, that the list of symptoms is not exhaustive but includes symptoms of like kind to those listed.  The evidence does not show that the Veteran has any symptoms of his PTSD that are not contemplated by the schedule.  Nor is this a case where his level of disability is not contemplated by the schedule.  The Board finds that the rating criteria specifically contemplate the Veteran's occasional or intermittent social and occupational impairment due to symptoms such depressed mood, anxiety, difficulty sleeping, nightmares, flashbacks, irritability, anger outbursts, hypervigilance, and social isolation.  The rating criteria are specifically based on such impairment.  Moreover, the schedule includes levels of symptomatology more severe than what the Veteran has been shown to have.  For example, the schedule provides a 100 percent rating for memory loss of such severity as loss of memory of names of close relatives or one's own name or the inability to obtain or maintain any friends, familial relationships, or employment.  Finally, as PTSD is the only service-connected disability, the collective impact of another disability with PTSD is not for consideration.  For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration under 38 C.F.R. § 3.321(b).  

In this case, the Veteran has not submitted evidence of unemployability specifically due to his service-connected PTSD.  As noted above, while it was noted that the Veteran was not employed, the evidence does not demonstrate that this was due to PTSD or that he is unable to secure and follow a substantially gainful occupation.  As such, the evidence of record is against a finding that his PTSD rendered him unable to secure and follow a substantially gainful occupation at any time on appeal.  In this regard, the treatment reports and examination reports provide sufficient evidence for the Board to conclude that his PTSD did not render him unemployable during any period on appeal.  Thus, entitlement to TDIU is not warranted.  

In making all of the determinations in this case, the Board has considered the statements of the Veteran regarding the severity of his service-connected PTSD.  However, the Board finds that the most probative evidence is that found in the treatment records and the examination reports discussed.  This is because those records and reports took into consideration the lay statements as well as a review of the relevant medical history and included the findings of medical professionals who have expertise in determining what symptoms are present and the severity of such symptoms.  

In summary, the Board concludes that a disability rating higher than 30 percent is not approximated for any period on appeal and that the preponderance of the evidence is against granting a rating higher than 30 percent or TDIU and against 




(CONTINUED ON NEXT PAGE)


remanding for referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) for any other period on appeal.  There is no reasonable doubt to resolve in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


